                                 4:20-cv-04111-MMM # 18              Page 1 of 6
                                                                                                          E-FILED
                                                                            Monday, 26 October, 2020 12:20:02 PM
                                                                                     Clerk, U.S. District Court, ILCD

                               UNITED STATES DISTRICT COURT
                            FOR THE CENTRAL DISTRICT OF ILLINOIS

DARREN WILSON,                                                   )
                                                                 )
                                     Plaintiff,                  )
v.                                                               )    No.: 20-cv-4111-MMM
                                                                 )
S. DORTY,                                                        )
                                                                 )
                                     Defendant.                  )

                                          MERIT REVIEW ORDER

           Plaintiff, proceeding pro se, and currently confined at the Pinckneyville Correctional

Center (“Pinckneyville”), filed a complaint in the Southern District of Illinois asserting

allegations against officials at Pinckneyville and against the Warden of Hill Correctional Center

(“Hill). Judge Staci Yandle, severed for misjoinder the claims directed against the Hill Warden

and they were subsequently filed in the Central District of Illinois as the instant case. See Wilson

v. Dorty, No. 20-4111 (C.D. Ill. Mar. 31, 2020) at ECF 1 pp. 15-16; see also, Wilson v. IDOC,

No. 19-00930 (S.D. Ill. Mar. 20, 2020) at ECF 14. Here, Plaintiff has alleged that Hill officials,

Warden Stephanie Dorethy, incorrectly identified as “Dorty ”and an unidentified ADA

Coordinator, subjected him to unconstitutional conditions of confinement and violated his rights

under the Americans with Disabilities Act (“ADA”) and Rehabilitation Act (“RA”).1, 2

           The case is before the Court for a merit review pursuant to 28 U.S.C. § 1915A. In

reviewing the Complaint, the Court accepts the factual allegations as true, liberally construing

them in Plaintiff's favor. Turley v. Rednour, 729 F.3d 645, 649-51 (7th Cir. 2013). However,

conclusory statements and labels are insufficient. Enough facts must be provided to “state a

claim for relief that is plausible on its face.” Alexander v. United States, 721 F.3d 418, 422 (7th


1
    Americans with Disabilities Act, 42U.S.C. § 12101, et seq.
2
    Rehabilitation Act, 29 U.S.C. §§ 794–94e.


                                                           1
                           4:20-cv-04111-MMM # 18             Page 2 of 6




Cir. 2013)(citation and internal quotation marks omitted). While the pleading standard does not

require “detailed factual allegations,” it requires “more than an unadorned, the-defendant-

unlawfully-harmed-me accusation.” Wilson v. Ryker, 451 Fed. Appx. 588, 589 (7th Cir. 2011)

quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       Plaintiff suffers from a physical disability, not otherwise described, and requires

accommodations in the form of a cane, knee braces, shower chair, handrails, and low bunk and

low gallery permits. On July 3, 2019, Plaintiff was temporarily transported from Pinckneyville to

Hill on a court writ. Plaintiff reveals that he had been at Hill on a prior occasion and had

successfully settled a lawsuit which arose there due to the lack of ADA-compliant cells and

showers. When Plaintiff arrived at Hill this second time, he notified Defendant Dorethy and the

ADA coordinator, requesting cell and shower accommodations. He was told by a nurse, A.

Plummer, that his file did not contain permits for these accommodations and, accordingly, they

were not provided. On July 5, 2019, while in the non-ADA-complaint shower, and without the

benefit of a shower chair, Plaintiff fell on the lip of the shower floor, injuring his foot, ankle and

knee. Plaintiff requests declaratory and injunctive relief as well as money damages.

                                                ANALYSIS

       Title II of the ADA provides that “no qualified individual with a disability shall,

 because of that disability... be denied the benefits of the services, programs, or activities of a

 public entity, or be subjected to discrimination by any such entity.” 42 U.S.C. § 12132. A

 disability is defined as “a physical or mental impairment that substantially limits one or more

 major life activities of such individual.” See 42 USCA § 12102(1)(A). The RA, too, protects

 qualified person with disabilities who are denied access to a program or activity because of his

 disability.” Jaros v. Illinois Dept. of Corr., 684 F.3d 667, 672 (7th Cir. 2012) (“[r]efusing to




                                                  2
                          4:20-cv-04111-MMM # 18            Page 3 of 6




 make reasonable accommodations is tantamount to denying access).

       An RA claim is functionally identical to an ADA claim, and relief available under the

 ADA and RA are coextensive. Wilkerson v. Hammond, No. 13-815, 2013 WL 5950820, at *5–

 6 (S.D. Ill. Nov. 7, 2013). A plaintiff, however, has ‘but one recovery,’ under the two and a

 Court may dismiss the ADA claim, allowing the Rehabilitation Act claim to proceed. Id. at

 *5–6; accord Jaros, 684 F.3d at 672, citing Calero–Cerezo v. United States Dep't of Justice,

 355 F.3d 6, 11 n.1 (1st Cir. 2004) (dismissal of ADA claim had no effect on scope of remedy

 because Rehabilitation Act claim remained). The Court hereby DISMISSES the ADA claim

 with the RA claim to proceed.

       Here, however, Plaintiff has pled an RA claim against individual employees of IDOC

 who cannot be sued under the RA. Jaros, 684 F.3d at 670. The proper defendant is the relevant

 state department or agency. See 42 U.S.C.§ 12131(1)(b); Jaros, 684 F.3d at 670, n. 2

 (individual capacity claims are not available; the proper defendant is the agency or its director

 (in his official capacity)). Accordingly, IDOC, the proper Defendant in an RA claim, will be

 added as a Defendant.

       Plaintiff also alleges unconstitutional conditions of confinement. To violate the

Constitution, conditions of confinement must be “unquestioned and serious” and contrary to “the

minimal civilized measure of life's necessities.” Rhodes v. Chapman, 452 U.S. 337, 347 (1981).

A prison official does not become liable for inhumane conditions of confinement “unless the

official knows of and disregards an excessive risk to inmate health or safety; the official must

both be aware of facts from which the inference could be drawn that a substantial risk of serious

harm exists, and he must also draw the inference.” Farmer v. Brennan, 511 U.S. 825, 837

(1994). Plaintiff states enough at this stage to proceed against Warden Dorethy and the ADA




                                                 3
                          4:20-cv-04111-MMM # 18              Page 4 of 6




Coordinator in their individual capacities for placing him in conditions which posed a substantial

risk of serious harm. A “Doe Hill ADA Coordinator” is to be added to the caption.

       In his prayer for relief, Plaintiff seeks injunctive relief. A claim for injunctive relief

cannot proceed against the Hill Defendants, however, as Plaintiff is no longer confined there.

See Higgason v. Farley, 83 F.3d 807, 811 (7th Cir. 1996) (claim for injunctive relief rendered

moot where plaintiff was transferred away from the complained-of dangerous conditions). This

claim is DISMISSED.

       IT IS THEREFORE ORDERED:

       1.      This case shall proceed on a Rehabilitation Act claim against IDOC, and a

conditions of confinement claim against Warden Dorethy and the Hill ADA Coordinator, in

their personal capacities. IDOC and “Doe ADA Coordinator” are to be added to the caption.

Defendant “S. Dorty” is to be identified as “S. Dorethy.” The ADA claim is DISMISSED. To

the extent that a claim for injunctive relief is construed against Defendant Dorethy and the Hill

ADA Coordinator, it is DISMISSED. All other claims will not be included in the case, except in

the Court's discretion upon motion by a party for good cause shown, or by leave of court

pursuant to Federal Rule of Civil Procedure 15.

       2.      The Clerk is directed to send to each Defendant pursuant to this District's internal

procedures: 1) a Notice of Lawsuit and Request for Waiver of Service; 2) a Waiver of Service; 3)

a copy of the Complaint; and 4) a copy of this Order.

       3.      If a Defendant fails to sign and return a Waiver of Service to the Clerk within 30

days after the Waiver is sent, the Court will take appropriate steps to effect formal service on that

Defendant and will require that Defendant pay the full costs of formal service pursuant to

Federal Rule of Civil Procedure 4(d)(2). If a Defendant no longer works at the address provided




                                                  4
                           4:20-cv-04111-MMM # 18             Page 5 of 6




by Plaintiff, the entity for which Defendant worked at the time identified in the Complaint shall

provide to the Clerk Defendant's current work address, or, if not known, Defendant's forwarding

address. This information will be used only for purposes of effecting service. Documentation of

forwarding addresses will be maintained only by the Clerk and shall not be maintained in the

public docket nor disclosed by the Clerk.

        4.      Defendants shall file an answer within the prescribed by Local Rule. A Motion to

Dismiss is not an answer. The answer it to include all defenses appropriate under the Federal

Rules. The answer and subsequent pleadings are to address the issues and claims identified in

this Order.

        5.      Plaintiff shall serve upon any Defendant who has been served, but who is not

represented by counsel, a copy of every filing submitted by Plaintiff for consideration by the

Court and shall also file a certificate of service stating the date on which the copy was mailed.

Any paper received by a District Judge or Magistrate Judge that has not been filed with the Clerk

or that fails to include a required certificate of service will be stricken by the Court.

        6.      Once counsel has appeared for a Defendant, Plaintiff need not send copies of

filings to that Defendant or to that Defendant's counsel. Instead, the Clerk will file Plaintiff's

document electronically and send notice of electronic filing to defense counsel. The notice of

electronic filing shall constitute notice to Defendant pursuant to Local Rule 5.3. If electronic

service on Defendants is not available, Plaintiff will be notified and instructed accordingly.

        7.      Counsel for Defendants is hereby granted leave to depose Plaintiff at Plaintiff's

place of confinement. Counsel for Defendants shall arrange the time for the depositions.




                                                   5
                          4:20-cv-04111-MMM # 18           Page 6 of 6




       8.      Plaintiff shall immediately notice the Court of any change in mailing address or

phone number. The Clerk is directed to set an internal court deadline 60 days from the entry of

this Order for the Court to check on the status of service and enter scheduling deadlines.

IT IS FURTHER ORDERED THAT THE CLERK IS DIRECTED TO:

        1) ATTEMPT SERVICE ON DEFENDANTS PURSUANT TO THE STANDARD

PROCEDURES;

        2) SET AN INTERNAL COURT DEADLINE 60 DAYS FROM THE ENTRY OF

THIS ORDER FOR THE COURT TO CHECK ON THE STATUS OF SERVICE AND ENTER

SCHEDULING DEADLINES; AND

       3)      ENTER THE STANDARD QUALIFIED PROTECTIVE ORDER PURSUANT

TO THE HEALTH INSURANCE PORTABILITY AND ACCOUNTABILIT ACT.

       LASTLY, IT IS ORDERED THAT IF A DEFENDANT FAILS TO SIGN AND

RETURN A WAIVER OF SERVICE TO THE CLERK WITHIN 30 DAYS AFTER THE

WAIVER IS SENT, THE COURT WILL TAKE APPROPRIATE STEPS TO EFFECT

FORMAL SERVICE THROUGH THE U.S. MARSHAL'S SERVICE ON THAT

DEFENDANT AND WILL REQUIRE THAT DEFENDANT TO PAY THE FULL COSTS OF

FORMAL SERVICE PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 4(d)(2).




           10/26/2020
ENTERED: _________________



                                                 ______s/ Michael M. Mihm___________
                                                      MICHAEL M. MIHM
                                                 UNITED STATES DISTRICT JUDGE




                                                 6
